Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 21, 2022 has been entered.
 
Claim Objections
Claims 1, 5, 15 and 19 are objected to because of the following informalities:  The instant specification in the BACKGROUND OF THE INVENTION states
[0003]    Known in the art is the technique of electroadhesion for modulating the friction between a human fingertip and the touch surface in order to produce an indirect haptic effect experienced as the finger slides across the surface . . . This increase in attractive force causes an increase in friction, otherwise called friction modulation. For a given system configuration, the strength of the friction modulation effect principally depends on the strength of the electric field in the air gap. In a practical device, it is desirable to use as low a voltage as possible to create the electric field. (emphasis added)

The claim 1, however, in line 9 recites “a friction modulator”, which has been accorded weight as claimed specific structure of the completed “indirect haptic device”.  Disclosing subject matter in the specification as a “technique”, “effect” or “force” is not wholly the same as reciting structure or a tangible physical element such as a “modulator”.   

[0016] “a friction modulator associated with the substrate and configured to modulate the friction between the user's appendage and the touch surface.”  This lacks a meaningful descriptive and disclosure of the claimed structural “friction modulator”.

In line 5 of claim 1 the following: is set forth: “a plurality of receive electrodes arranged on the bottom surface of the substrate.  In lines 4-5 of claim 5 the following is set forth: “wherein the plurality of receive electrodes extend laterally across the top surface of the substrate”.  As a result is it unclear as to how the “receive electrodes” are on both the top and bottom surface of the substrate.  For the rejection supra, it is seen the receive electrodes are on the bottom surface of the substrate.  Similar objections exist in claims 15 and 19.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-9, 12, 14-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peshkin et al (US 2014/0375580).

As per claim 1 Peshkin et al depicts in figure 6 and discloses: An indirect haptic device, comprising: a substrate 38 having a touch surface comprising a top surface 34 and a bottom surface 36 { [0021] the present disclosure makes use of two layers of electrodes: a top layer (near the touch surface of an insulating substrate or sheet) for haptics (referred to herein as haptic devices), and a bottom layer (attached to the bottom surface of the insulating substrate or sheet) for reliable sensing (referred to herein as sensing devices). }; a plurality of haptic electrodes 32 and a plurality of island electrodes 30 arranged on the top surface 34 of the substrate 38; a plurality of transmit electrodes 32’ and a plurality of receive electrodes 30’ arranged on the bottom surface 36 of the substrate 38; a position sensor configured to detect one or more touch locations of a user's appendage on the touch surface { [0050] The touch interface devices include a substrate to which electrodes are connected, and a controller operably connected with the electrodes for generating haptic effects and sensing finger location.}; a friction modulator associated with the substrate 38 and configured to modulate the friction between the user's appendage and the touch surface { [0007] For instance, the basis of electrostatic haptics is the modulation of frictional force via an electric field. The electric field is established at the point of contact between the fingertip and the touch surface.}; and a control device connected to the position sensor and the friction modulator, wherein the control device is configured to apply bipolar electrical signals to the plurality of transmit electrodes 32’ to both detect one or more touch locations of a user's appendage on the touch surface and to modulate the friction between the user's appendage and the touch surface { [0016] This is illustrated in FIG. 3b, which shows a pattern having a lattice network of electrodes that further includes electrodes 24 that run along or parallel to a first axis (for example the x-axis), and electrodes 26 that run along or parallel to a second axis (for example the y-axis), and in which the intersections between electrodes 20 and 22, as well as trace intersections between electrodes 24 and 26, each are used to define or control the electrostatic force acting on two respective fingers, with a first fingertip F represented by a first oval and a second fingertip FF represented by a second oval. Also, see [0050] & [0058] }; wherein each of the plurality of haptic electrodes 32 are substantially aligned with and capacitively coupled to a corresponding two of the plurality of transmit electrodes 32’.

As per claim 4 Peshkin et al discloses: The indirect haptic device of claim 1, wherein: the plurality of island electrodes 30 do not have any ohmic or direct connection to other conductive elements of the indirect haptic device. { figure 6; Note: show electrodes 30 of Peshkin et al not having a direct connection to other conductive elements such as electrodes 30’ & 32’.}

As per claim 5 Peshkin et al discloses, as far as the claims are clear and understood: The indirect haptic device of claim 1, wherein: the plurality of haptic electrodes 32 extend laterally across the top surface 34 of the substrate 38 in a first direction and the plurality of transmit electrodes 32’ extend laterally across the bottom surface 36 of the substrate 38 in the first direction, wherein the plurality of receive electrodes 30’ extend laterally across the top surface 34 of the substrate 38 { Note: as stated supra, the received electrodes are seen to be on the bottom surface as set forth in claim 1} in a second direction that is substantially perpendicular to the first direction such that the plurality of transmit electrodes 32’ and plurality of receive electrodes 30’ form a plurality of intersections {figure 6}; and each of the plurality of island electrodes 30 is aligned on the top surface 34 with one of the plurality of intersections to form a capacitive coupling between the one of the plurality of intersections and the corresponding island electrode on the top surface 34. {figure 6 & [0058] For instance, with the pattern shown in FIG. 6, the mirrored arrangement provides a strong capacitive coupling between each front or top (touch) surface electrode 30, 32 and its mirrored or similarly arranged rear or bottom surface electrode 30', 32'. }

As per claim 7 Peshkin et al discloses: The indirect haptic device of claim 6, wherein: the potential voltage of the user affects the potential voltage of at least one of the plurality of island electrodes 30 when the user's appendage contacts the touch surface. { [0014] The electrostatic force is maximized when the voltages on the two electrodes 20, 22 are completely out-of-phase with one another, and minimized when they are in phase because the circuit then is no longer closed locally through the touch, contact or engagement of a user's finger, such as at a fingertip, but must be closed through the capacitance of the rest of the user's body. Also see [0058]}

As per claim 8 Peshkin et al discloses: The indirect haptic device of claim 6, wherein: a potential voltage of the haptic electrode affects the potential voltage of the user when the user's appendage contacts the touch surface, wherein the potential voltage of the user affects the potential voltage of each of the plurality of island electrodes 30 contacted by the user's appendage. { [0014] The electrostatic force is maximized when the voltages on the two electrodes 20, 22 are completely out-of-phase with one another, and minimized when they are in phase because the circuit then is no longer closed locally through the touch, contact or engagement of a user's finger, such as at a fingertip, but must be closed through the capacitance of the rest of the user's body. Also see [0058]}

As per claim 9 Peshkin et al discloses: The indirect haptic device of claim 1, wherein: the plurality of haptic electrodes 32 and the plurality of island electrodes 30 do not have any ohmic or direct connection to other conductive elements of the indirect haptic device. { figure 6; Note: show electrodes 30 & 32 of Peshkin et al not having a direct connection to other conductive elements such as electrodes 30’ & 32’.}

As per claim 12 Peshkin et al depicts in figure 6 and discloses: The indirect haptic device of claim 1, wherein: one or both of the top and bottom surfaces 34 & 36 of the substrate 38 are etched.  { As the claims are directed to “indirect haptic device”, per se, the method limitation has only been accorded weight to the extent that it affects the structure of the completed “indirect haptic device”.  Note that "[d]etermination of patentability in 'product-by-process' claims is based on product itself, even though such claims are limited and defined by process [i.e., “etch”], and thus product in such claim is unpatentable if it is the same as, or obvious form, product of prior art, even if prior product was made by a different process", In re Thorpe, et al., 227 USPQ 964 (CAFC 1985).  Furthermore, note that a "[p]roduct-by-process claim, although reciting subject matter of claim in terms of how it is made [i.e., “etch”] is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations", In re Hirao and Sato, 190 USPQ 685 (CCPA 1976).

As per claim 14 Peshkin et al depicts in figure 6 and discloses: A method, the method comprising: providing a substrate 38 having a touch surface comprising a top surface 34 and a bottom surface 36 { [0021] the present disclosure makes use of two layers of electrodes: a top layer (near the touch surface of an insulating substrate or sheet) for haptics (referred to herein as haptic devices), and a bottom layer (attached to the bottom surface of the insulating substrate or sheet) for reliable sensing (referred to herein as sensing devices). }, wherein a plurality of haptic electrodes 32 and a plurality of island electrodes 30 are arranged on the top surface 34 of the substrate 38 and a plurality of transmit electrodes 32’ and a plurality of receive electrodes 30’ are arranged on the bottom surface 36 of the substrate 38; applying bipolar electrical signals to the plurality of transmit electrodes 32’; detecting one or more touch locations of a user's appendage via the bipolar electrical signals; and modulating the friction between the user's appendage on the touch surface via application of bipolar electrical signals to transmit electrodes 32’ surface { [0016] This is illustrated in FIG. 3b, which shows a pattern having a lattice network of electrodes that further includes electrodes 24 that run along or parallel to a first axis (for example the x-axis), and electrodes 26 that run along or parallel to a second axis (for example the y-axis), and in which the intersections between electrodes 20 and 22, as well as trace intersections between electrodes 24 and 26, each are used to define or control the electrostatic force acting on two respective fingers, with a first fingertip F represented by a first oval and a second fingertip FF represented by a second oval. Also, see [0050] & [0058] }, wherein each of the plurality of haptic electrodes 32 are substantially aligned with and capacitively coupled to a corresponding two of the plurality of transmit electrodes 32’.

As per claim 15 Peshkin et al discloses: The method of claim 14, wherein: the plurality of haptic electrodes 32 extend laterally across the top surface 34 of the substrate 38 in a first direction and the plurality of transmit electrodes 32’ extend laterally across the bottom surface 36 of the substrate 38 in the first direction; and the plurality of receive electrodes 30’ extend laterally across the top surface 34 of the substrate 38 { Note: as stated supra, the received electrodes are seen to be on the bottom surface as set forth in claim 1} in a second direction that is substantially perpendicular to the first direction such that the plurality of transmit electrodes 32’ and plurality of receive electrodes 30’ form a plurality of intersections {figure 6}; and each of the plurality of island electrodes 30 is aligned on the top surface 34 with one of the plurality of intersections to form a capacitive coupling between the one of the plurality of intersections and the corresponding island electrode on the top surface 34. {figure 6 & [0058] For instance, with the pattern shown in FIG. 6, the mirrored arrangement provides a strong capacitive coupling between each front or top (touch) surface electrode 30, 32 and its mirrored or similarly arranged rear or bottom surface electrode 30', 32'. }

As per claim 17 Peshkin et al discloses: An indirect haptic device, comprising: a substrate 38 having a touch surface comprising a top surface 34 and a bottom surface 36 { [0021] the present disclosure makes use of two layers of electrodes: a top layer (near the touch surface of an insulating substrate or sheet) for haptics (referred to herein as haptic devices), and a bottom layer (attached to the bottom surface of the insulating substrate or sheet) for reliable sensing (referred to herein as sensing devices). }; a plurality of haptic electrodes 32 and a plurality of island electrodes 30 arranged on the top surface 34 of the substrate 38, wherein the plurality of haptic electrodes 32 extend laterally across the top surface 34 of the substrate 38 in a first direction; a plurality of transmit electrodes 32’ and a plurality of receive electrodes 30’ arranged on the bottom surface 36 of the substrate 38, wherein the plurality of transmit electrodes 32’ extend laterally across the bottom surface 36 of the substrate 38 in the first direction; a position sensor configured to detect one or more touch locations of a user's appendage on the touch surface; { [0050] The touch interface devices include a substrate to which electrodes are connected, and a controller operably connected with the electrodes for generating haptic effects and sensing finger location.} a friction modulator associated with the substrate 38 and configured to modulate the friction between the user's appendage and the touch surface; and a control device connected to the position sensor and the friction modulator{ [0007] For instance, the basis of electrostatic haptics is the modulation of frictional force via an electric field. The electric field is established at the point of contact between the fingertip and the touch surface.}, wherein the control device is configured to apply bipolar electrical signals to the plurality of transmit electrodes 32’ to both detect one or more touch locations of a user's appendage on the touch surface and to modulate the friction between the user's appendage and the touch surface. { [0016] This is illustrated in FIG. 3b, which shows a pattern having a lattice network of electrodes that further includes electrodes 24 that run along or parallel to a first axis (for example the x-axis), and electrodes 26 that run along or parallel to a second axis (for example the y-axis), and in which the intersections between electrodes 20 and 22, as well as trace intersections between electrodes 24 and 26, each are used to define or control the electrostatic force acting on two respective fingers, with a first fingertip F represented by a first oval and a second fingertip FF represented by a second oval. Also, see [0050] & [0058] }

As per claim 18 Peshkin et al depicts in figure 6 and discloses: The indirect haptic device of claim 17, wherein: the plurality of haptic electrodes 32 extend laterally across the top surface 34 of the substrate 38 in a first direction and the plurality of transmit electrodes 32’ extend laterally across the bottom surface 36 of the substrate 38 in the first direction; and each of the plurality of haptic electrodes 32 are substantially aligned with a corresponding one of the plurality of transmit electrodes 32’.

As per claim 19 Peshkin et al discloses: The indirect haptic device of claim 17, wherein: wherein the plurality of transmit electrodes 32’ extend laterally across the bottom surface 36 of the substrate 38 in a first direction and the plurality of receive electrodes 30’ extend laterally across the top surface 34 of the substrate 38 { Note: as stated supra, the received electrodes are seen to be on the bottom surface as set forth in claim 1} in a second direction that is substantially perpendicular to the first direction such that the plurality of transmit electrodes 32’ and plurality of receive electrodes 30’ form a plurality of intersections; and the top surface 34 of the substrate 38 comprises a plurality of openings corresponding to each of the plurality of intersections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 6, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peshkin et al (US 2014/0375580) in view of Colgate et al (US 2012/0287068).

As per claim 2 Peshkin et al discloses: The indirect haptic device of claim 1, wherein: the plurality of transmit electrodes 32’ comprise a first pair of transmit electrodes 32’ corresponding to and substantially aligned with a first of the plurality of haptic electrodes 30 and a second pair of transmit electrodes 32’ corresponding to and substantially aligned with a second of the plurality of haptic electrodes 30 { figure 6} , wherein the control device is configured to apply a positive voltage signal to the first pair of transmit electrodes 32’ and a negative voltage signal to the second pair transmit electrodes 32’ to produce a haptic response { figures 7a & 7b}.

As per claim 3 Peshkin et al discloses: The indirect haptic device of claim 1, wherein: the control device is configured to apply a positive voltage signal to a first of the plurality of transmit electrodes 32’ and a negative voltage signal to a second of the plurality of transmit electrodes 32’ { figures 7a & 7b}., wherein the first and second transmit electrodes 32’ is substantially aligned with a first haptic electrode figure 6}, wherein the combined signal applied to the first haptic electrode by the positive and negative voltage signals is substantially near a ground potential voltage to enable sensing. { figures 7a & 7b}.

As per claim 6 Peshkin et al discloses: The indirect haptic device of claim 1, wherein: the plurality of haptic electrodes 32 comprise a first group having a positive polarity and a second group having a negative polarity, wherein the potential voltage of the user when the user's appendage contacts the touch surface is affected by both the positive polarity of at least one of the first group of haptic electrodes 32 and the negative polarity of at least one of the second group of haptic electrodes 32. { figures 7a & 7b}.

As per claim 11 Peshkin et al discloses: The indirect haptic device of claim 1, wherein: the control device is configured to apply a positive pulse to a first group of the transmit electrodes 32’ and a negative pulse to a second group of the transmit electrodes 32’, wherein the number of electrodes in the first group and the second group are the same. { figures 7a & 7b}.

As per claim 13 Peshkin et al discloses: The indirect haptic device of claim 1, wherein: the bipolar electrical signal comprises at least one positive signal and at least one negative signal, wherein the control device is further configured to balance the application of a magnitude of the at least one negative signal and a magnitude of the at least one positive signal, such that an absolute magnitude of the signals applied by the control device is substantially near a ground voltage. { figures 7a & 7b}.

As per claim 16 Peshkin et al discloses: The method of claim 15, wherein: the step of applying biopolar electrical signals further comprises applying a positive pulse to a first group of the plurality of transmit electrodes 32’ and a negative pulse to a second group of the plurality of transmit electrodes 32’, wherein the number of electrodes in the first group and the second group are the same.

Regarding claims 2-3, 6, 11, 13 and 16 Peshkin et al, however, is specifically silent as to: the control device configured to apply a positive voltage signal or pulse to the first pair of transmit electrodes 32’ and a negative voltage signal or pulse to the second pair transmit electrodes 32’ to produce a haptic response.  With respect to claims 2-3, 6 and 11 Colgate et al discloses: [0104] During a switch from a first time period to a subsequent second time period, the electrodes 1500 in the A group or class may change from a positive voltage to a negative voltage and the electrodes 1500 in the B group or class may switch from a negative voltage to a positive voltage. During the subsequent switch from the second time period to a later third time period, the electrodes 1500 in the A group or class may switch from the negative voltage to the positive voltage while the electrodes in the B group or class switch from the positive voltage to the negative voltage.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the indirect haptic device and the method thereof of Peshkin et al had the control device configured to apply a positive voltage signal or pulse to the first pair of transmit electrodes and a negative voltage signal or pulse to the second pair transmit electrodes to produce a haptic response as taught by Colgate et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify that an indirect haptic device and the method thereof had the control device configured to apply a positive voltage signal or pulse to the first pair of transmit electrodes and a negative voltage signal or pulse to the second pair transmit electrodes to produce a haptic response so as to provide “the haptic effect desired”; “an [0104] of Colgate et al.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive. On page 2, applicant asserts the following:
the friction modulator is not a specific structure but rather regulates the friction generated between the user's appendage and the touch surface. (See U.S. Patent Appl. Publ. No. 2020/0379568 at ¶ [0002].) As described in ¶¶ [0003] and [0004], the technique of electroadhesion is generally used in the art for modulating the friction between a human fingertip and the touch surface in order to produce an indirect haptic effect.

Contrary to applicant’s assertion “a friction modulator” is claimed as specific structure.  The word “modulator” is a noun defined as “a person or thing modulates”. It is not set forth as a claimed function (i.e. modulating friction) as it is stated in [0003] of the BACKGROUND OF THE INVENTION.  However, the SUMMARY OF THE INVENTION, which parrots the claims, discloses in [0016] “a friction modulator”, but since this is just a copy the claimed invention a meaningful description and disclosure of the specific claimed structure, “friction modulator”, is lacking.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                    

ddd